FILED PURSUANT TO RULE 424(B)(3) REGISTRATION NO. 333-176729 BUCKEYE OIL & GAS, INC. 22,200,000 Shares of Common Stock This prospectus relates to the resale of 22,200,000 shares of common stock of Buckeye Oil & Gas, Inc. which are issued and outstanding and held by persons who are shareholders of Buckeye Oil & Gas, Inc. We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities. Our common stock is listed for quotation on the Financial Industry Regulatory Authority’s Over the Counter Bulletin Board (“OTCBB”) under the symbol “BFSO.OB”. The prices at which the selling shareholders may offer to sell shares is $0.25 per share. We will bear all costs relating to the registration of these shares of our common stock. Investing in our securities involves significant risks. See “Risk Factors” beginning on page 3. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The information in this prospectus is not complete and may be changed. This prospectus is included in the registration statement that was filed by us with the Securities and Exchange Commission. The selling security holders may not sell these securities until the registration statement becomes effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this prospectus is January 26, 2012 1 Table of Contents Page Prospectus Summary 3 Risk Factors 7 The Offering 20 Use of Proceeds 20 Determination of Offering Price 20 Forward Looking Statements 21 Selling Security holders 21 Plan of Distribution 23 Description of Securities 25 Interest of Named Experts and Counsel 25 Description of Business 25 Description of Properties 30 Legal Proceedings 37 Market for Common Equity and Related Stockholder Matters 37 Dividend Policy 37 Management’s Discussion and Analysisof Financial Condition and Results of Operations 37 Changes in and Disagreements with Accountants Directors, Executive Officers, Promoters, and Control Persons 46 Director Independence 47 Executive Compensation 47 Security Ownership of Certain Beneficial Owners and Management 49 Certain Relationships and Related Transactions 49 Expenses of Issuance and Distribution 50 Legal Matters 50 Indemnification for Securities Act Liabilities 50 Experts 50 Where You Can Find More Information 51 Financial Statements 52 You should rely only on the information contained in this prospectus. We have not authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where an offer or sale is not permitted. You should assume that the information appearing in this prospectus is accurate only as of the date on the front cover of this prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. 2 PROSPECTUS SUMMARY As used in this prospectus, references to the “Company,” “we,” “our,” “us,” or “Buckeye” refer to Buckeye Oil & Gas, Inc., unless the context otherwise indicates. The following summary highlights selected information contained in this prospectus. Before making an investment decision, you should read the entire prospectus carefully, including the “Risk Factors” section, the financial statements and the notes to the financial statements. Corporate Background Buckeye Oil & Gas, Inc. (formerly Benefits Solutions Outsourcing Corp.) (the "Company") is a development stage company, incorporated in the State of Florida Buckeye is currently an exploration-stage company as defined by the U.S. Securities and Exchange Commission (“SEC”) in the business of exploring and if warranted, advancing certain oil and gas properties to the discovery point where we believe maximum shareholder returns can be realized. On June 23, 2011 we entered into a Stock Purchase Agreement to acquire all of the issued and outstanding shares of a private Canadian company owned by the Company’s principal executive officer called Buckeye Oil & Gas (Canada) Inc. (“Buckeye Canada”), a company incorporated in Alberta, Canada. The purchase price paid for the shares of Buckeye Canada was $400,000, which was paid by the issuance to Pol Brisset, our principal executive officer and a director, of 1,000,000 shares of common stock of the Company.As a result of the acquisition, Buckeye Canada became a wholly-owned subsidiary of the Company.Buckeye Canada’s sole asset is rights granted pursuant to a Farmout and Participation Agreement (“Farmout Agreement”) with Luxor Oil & Gas, Inc. (“Luxor”).Under this agreement Buckeye Canada has agreed to incur 80% of the cost of drilling a well on one of Luxor’s properties in exchange for a 56% working interest in said well. The Farmout Agreement also grants Buckeye Canada the right of first refusal to participate at the same interest on one additional well to be drilled on each of two additional properties.Buckeye Canada has exercised its rights on one of these additional properties (all three properties are collectively referred to as the “Properties”). 3 We continue to rely on Luxor to provide their employees and to source appropriate contractors to undertake the drill programs on the Properties subject to our agreement with Luxor. We remain focused on keeping our staff levels, which currently consist of our two directors, both of whom are also officers, at a minimum to conserve capital. Our staffing level does not currently hinder our operations, as outsourcing of necessary operations continues to be the most cost effective and efficient manner of conducting the business of the Company. Current State of Exploration The Properties presently do not have any assigned resources or reserves of oil or natural gas. However, oil production from the first well drilled by Luxor on the Valhalla Property began at the end of September 2011. However, due to sand build-up, the well had to be taken off-line immediately.A new pump was installed and the well was brought back on-line on October 18, 2011.The Company hopes to have an independent reserve report completed by March 2012 on the Valhalla Property.The Company has exercised its rights to a second property called Spirit Rycroft.The well drilled by Luxor on the second property has been drilled, cased, and perforated.The well is expected to be a productive well and the Company is expecting the final cash call from Luxor relating to the well completion to take place in January 2012.The funds from the cash call will be used to construct a 2.5 kilometer pipeline.Construction of the pipeline has not yet commenced but it is expected to begin before the end of January 2012.Luxor has made the decision to construct the pipeline so no additional testing will be needed prior to the commencement of construction. The Company’s portion of the cash call is estimated to be approximately $64,000.It is unknown at this time if the second well will ever be economic. The Offering Securities offered: 22,200,000 shares of common stock 4 Offering price: The selling security holders will be offering their shares of common stock at a price of $0.25 per share which is based on a private placement financing completed by the Company on August 26, 2011.The prices at which the selling share holders may sell shares thereafter will be determined by the prevailing market price for the shares or in negotiated transactions. Shares outstanding prior to offering: 61,200,000 shares of common stock. Shares outstanding after offering: 61,200,000 shares of common stock. Our principal executive officer and a director currently owns 9.97% of our outstanding shares of common stock and our controlling shareholder currently owns approximately 53.8% our outstanding shares of common stock.As a result, they have substantial control over all matters submitted to our shareholders for approval. Market for the common shares: Our common stock is listed for quotation on the Financial Industry Regulatory Authority’s Over the Counter Bulletin Board (“OTCBB”) under the symbol “BFSO.OB”. There is no assurance that a trading market will develop, or, if developed, that it will be sustained. Consequently, a purchaser of our common stock may find it difficult to resell the securities offered herein should the purchaser desire to do so when eligible for public resale. Use of Proceeds: We will not receive any proceeds from the sale of shares by the selling stockholders. Risk Factors: The purchase of shares in this offering pose a substantial risk and consideration of the section entitled “Risk Factors” should be carefully reviewed and considered. Going Concern Considerations: As of November 30, 2011, we have incurred a net loss of $77,296 from inception and used cash in operations from inception of $56,705.Our independent auditor has issued a going concern opinion after auditing our May 31, 2011 financial statements.Our ability to continue as a going concern is dependent on our ability to raise additional capital and our operations could be curtailed if we are unable to obtain required additional funding when needed. 5 Summary Financial Information The following presents our summary financial information for the periods indicated and should be read in conjunction with the information contained in “Management's Discussion and Analysis or Plan of Operations” and our financial statements and related notes appearing elsewhere in this prospectus. Statement of Operations Data Six-Months Ended November 30, 2011 Year Ended May 31, 2011 Period from May 11, 2010 (inception) to May 31, 2010 Operating revenues $
